Citation Nr: 1208473	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-03 262	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.  

3.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.  

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.  

6.  Entitlement to service connection for a kidney condition, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  He had service in the Republic of Vietnam from July 22, 1968 until July 9, 1969.  See service personnel records.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claims.  The RO in Houston, Texas, currently has jurisdiction of the claims.

The May 2006 rating decision also denied entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to nonservice-connected pension.  The Veteran perfected an appeal as to both issues.  See January 2008 VA Form 9.  Entitlement to nonservice-connected pension was granted in a July 2010 rating decision and service connection for anxiety disorder, not otherwise specified (claimed as PTSD), was granted in an April 2011 rating decision.  In light of the foregoing, those claims are no longer before the Board for appellate review.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Veteran requested hearings before a Decision Review Officer (DRO) and before the Board.  See January 2008 VA Form 9.  An informal DRO conference was held in November 2008.  In September 2011, the Veteran withdrew his request for a Board hearing.  

The issues of entitlement to service connection for a stomach condition, dizziness, and a prostate condition have been raised by the record.  See June 1996 statement in support of claim.  The Houston RO acknowledged the claim for a prostate condition and indicated that it was deferring a decision on that matter.  See July 1996 letter.  Review of the claims folder does not reveal that any of those claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and a kidney condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no probative evidence of record to establish that the Veteran has hypertension.  

2.  The Veteran, who has been diagnosed with type II diabetes mellitus, is presumed to have been exposed to herbicides. 

3.  The Board resolves reasonable doubt in the Veteran's favor by finding that service connection for erectile dysfunction is warranted on a secondary basis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for type II diabetes mellitus, claimed as due to herbicide exposure, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

3.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as hypertension, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include type II diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  
Although the regulations pertaining to presumptive service connection based on herbicide exposure do not apply to hypertension, a Veteran may establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for hypertension, type II diabetes mellitus, and erectile dysfunction.  He asserts that he incurred these disorders during active service, specifically during his tour of duty in Vietnam.  See February 2005 VA Form 21-4138.  As noted above, service personnel records reveal that the Veteran had service in the Republic of Vietnam from July 22, 1968 until July 9, 1969.  As such, it is presumed that he was exposed to herbicides during service.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, high blood pressure and/or hypertension.  At the time of a July 1969 separation examination, the Veteran denied high or low blood pressure, and clinical evaluation of his heart and vascular system was normal.  See reports of medical examination and history.  

The post-service medical evidence in this case consists of both VA and private treatment records.  At this juncture, the Board notes that VA regulations indicate that the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  Review of the post-service medical evidence does not reveal that the Veteran has been treated for, or diagnosed with, high blood pressure and/or hypertension.  See records from Houston VA Medical Center (VAMC); records from Dr. C.D.B.  Moreover, none of these records provide blood pressure readings that meet the VA regulatory criteria for hypertension or isolated systolic hypertension; rather, they reveal that the Veteran's diastolic blood pressure has been below 90mm and that his systolic blood pressure has been below 160mm.  Id., see also July 2010 VA general medical examination report (blood pressure readings of 133/88, 134/87 and 136/89).  

The Veteran underwent a VA examination in August 2005.  The examiner noted that he was intoxicated on the day of the examination.  The Veteran reported that he had been suffering from hypertension for 36 years but was not on any medication.  Three blood pressure readings on the day of the examination were all 140/100.  The examiner reported that on examination two days later, the Veteran's blood pressure readings were 120/88, 120/85 and 120/85.  The examiner indicated that a diagnosis of hypertension was not possible because he could not determine whether the Veteran had hypertension.  The examiner noted that blood pressure was elevated on the first day of examination but not on a return visit.  The examiner noted that intoxication can lead to elevated blood pressure.  

The evidence of record does not support the claim for service connection for hypertension.  This is so because the application of 38 C.F.R. § 3.303 has an explicit condition that the Veteran must have a current disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires evidence of a relationship between a current disability and events in service or an injury or disease incurred therein).  While it is true that the Veteran's diastolic blood pressure readings at the time of the August 2005 VA examination met the regulatory criteria for hypertension, the Veteran was intoxicated and the examiner noted that intoxication can lead to elevated blood pressure.  Moreover, the Veteran's blood pressure readings were not elevated on his return visit two days later and the examiner was unable to diagnose him with hypertension.  

The Board acknowledges the Veteran's assertion at the time of the August 2005 VA examination that he has had hypertension for 36 years, which would correspond to an onset date of 1969.  The Board does not find that this assertion is credible, however, as the Veteran denied high or low blood pressure at the time of a July 1969 separation examination.  In addition, there is no medical evidence that the Veteran has been diagnosed with hypertension and the August 2005 VA examiner specifically indicated that he could not provide such a diagnosis.  The Board finds the VA examiner's finding to be more probative that the assertions made by the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion). 

In the absence of any probative evidence that the Veteran has a current disability diagnosed as hypertension, service connection is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303; Rabideau, 2 Vet. App. at 143.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

In regards to the Veteran's claim for service connection for type II diabetes mellitus, the medical evidence of record clearly establishes that the Veteran has been diagnosed with type II diabetes mellitus.  See August 2005 VA examination.  This diagnosis was based, in pertinent part, on objective factors such as urinalysis that was positive for glucose, blood, protein, leukocytes and nitrites, and an elevated blood glucose level with a normal HgA1C.  As the Board has determined that it is presumed the Veteran was exposed to herbicides as a result of his service in the Republic of Vietnam during the Vietnam era, and the Veteran has been diagnosed with type II diabetes mellitus, he is entitled to service connection for type II diabetes mellitus on a presumptive basis under 38 C.F.R. § 3.309(e).  The Board, therefore, grants the claim of entitlement to service connection for type II diabetes mellitus.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

As for the Veteran's claim for erectile dysfunction, the medical evidence of record clearly establishes that the Veteran has been diagnosed with this condition, see August 2005 VA examination, and VA treatment records reveal that the Veteran is receiving medication for erectile dysfunction.  The VA examiner stated that the Veteran's impotence is a complication of diabetes, that erectile dysfunction has been aggravated by diabetes, and that erectile dysfunction is as likely as not secondary to diabetes.  In light of the foregoing, the Board resolves reasonable doubt in the Veteran's favor by finding that he is entitled to service connection for erectile dysfunction on a secondary basis, which can be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  

During the course of the appeal, amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board has afforded the Veteran review under both the old and new versions and finds service connection is warranted under the old provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Board acknowledges that the Veteran has not claimed service connection based on this theory of entitlement.  The courts have clarified, however, that a new theory of establishing entitlement to a benefit for the same disability constitutes the same claim and does not establish the existence of a separate claim or an incompletely adjudicated claim.  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 312-13 (2006).  The Board, therefore, grants the claim of entitlement to service connection for erectile dysfunction.  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the claims for service connection for type II diabetes mellitus and erectile dysfunction have been granted, the duty to notify and assist has been met to the extent necessary.  

In regards to the claim for service connection for hypertension, notice was initially provided to the Veteran in letters dated April 2005 and October 2007.  Additional notice was subsequently provided in a February 2007 letter and the claim was readjudicated in a December 2007 statement of the case.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and he was afforded an appropriate VA examination in connection with his claim.  The Board acknowledges that records from Dr. S. were never requested by the RO.  The Veteran indicated, however, that he was receiving treatment from Dr. S. related to his bladder/liver, not for any problems related to blood pressure.  See June 2008 VA Form 21-4142.  As such, there is no prejudice to the Veteran in proceeding with the adjudication of his claim.  The Board also notes that the Veteran indicated that he would be submitting pertinent medical evidence at the time of the November 2008 informal DRO conference.  The record was held open for 30 days but no additional medical records were received.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for hypertension is denied.  

Service connection for type II diabetes mellitus, claimed as due to herbicide exposure, is granted. 

Service connection for erectile dysfunction is granted.  


REMAND

The Board finds that additional development is needed before it can adjudicate the remaining claims.  

The Veteran seeks entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and a kidney condition.  At the time of the August 2005 VA examination, the examiner provided diagnoses of peripheral neuropathy of the bilateral upper and lower extremities and indicated that the Veteran had diabetic nephropathy.  It appears that these diagnoses were based on the Veteran's subjective history.  

Private treatment records from Dr. C.D.B. reveal that the Veteran had neuropathy of the right hand.  A June 2009 CT of the abdomen taken at the Houston VAMC revealed a small, nonobstructing stone in the interpolar region of the left kidney.  

The medical evidence of record is unclear as to whether the Veteran does indeed have peripheral neuropathy of the bilateral upper and/or lower extremities and/or a kidney condition, to include diabetic nephropathy.  On remand, the RO/AMC should schedule the Veteran for an appropriate VA examination to address this discrepancy.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's complete VA treatment records from the Houston VAMC should also be obtained.  

In addition to the foregoing, records from Dr. S, identified by the Veteran in a June 2008 VA Form 21-4142, must also be requested.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the Houston VAMC.  

2.  Make arrangements to obtain records from Dr. S.  See June 2008 VA Form 21-4142.

3.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should indicate whether the Veteran has peripheral neuropathy of the bilateral upper and/or lower extremities and/or a kidney condition, to include diabetic nephropathy.  Based on the review of the examination and claims folder, the examiner should answer the following questions:  

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current peripheral neuropathy of the bilateral upper and/or lower extremities and/or a kidney condition, to include diabetic nephropathy, had their clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's presumed exposure to herbicides. 

(b)  If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected type II diabetes mellitus caused any current peripheral neuropathy of the bilateral upper and/or lower extremities and/or a kidney condition, to include diabetic nephropathy. 

(c)  If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected type II diabetes mellitus aggravated (i.e., caused an increase in severity of) any current peripheral neuropathy of the bilateral upper and/or lower extremities and/or a kidney condition, to include diabetic nephropathy.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of impairment (i.e., a baseline) before the onset of the aggravation. 

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


